Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 05, 2018

The Court of Appeals hereby passes the following order:

A19D0139. BOBBY JOHNSON et al. v. PROF-2013-S3 LEGAL TITLE
    TRUST, BY U.S. BANK NATIONAL ASSOCIATION, AS LEGAL
    TITLE TRUSTEE.

      Plaintiffs Bobby and Amanda Johnson filed a quiet title action against
defendant PROF-2013-S3 Legal Title Trust, by U. S. Bank National Association, as
Legal Title Trustee. The defendant filed a motion to dismiss the complaint. The trial
court granted and dismissed the Johnsons’ complaint with prejudice. The trial court
also entered an order granting the defendant attorney fees pursuant to OCGA § 9-15-
14. The Johnsons, proceeding pro se, filed this timely application for discretionary
review.1
      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” Here, the trial court’s dismissal of the
Johnsons’ complaint constituted a final judgment. This Court will grant a timely
discretionary application if the lower court’s order is subject to direct appeal. See
OCGA § 5-6-35 (j). Additionally, although an order awarding OCGA § 9-15-14 fees
ordinarily requires a discretionary application, see OCGA § 5-6-35 (a) (10), here the
attorney fees award is being appealed along with a directly appealable ruling. Thus,
no application is required. See Stancil v. Gwinnett County, 259 Ga. 507, 508 (384

      1
          Effective January 1, 2017, this Court has jurisdiction in “[c]ases involving
title to land.” OCGA § 15-3-3.1 (a) (1); see also Ga. L. 2016, p. 883, § 6-1 (c)
(effective date).
SE2d 666) (1989); see also Haggard v. Bd. of Regents, 257 Ga. 524, 526 (4) (a) (360
SE2d 566) (1987).
      Accordingly, this application is hereby GRANTED. The Johnsons shall have
ten days from the date of this order to file a notice of appeal with the superior court,
if they have not done so already. The clerk of the superior court is DIRECTED to
include a copy of this order in the record transmitted to this court.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/05/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.